420 U.S. 513 (1975)
UNITED STATES
v.
GUANA-SANCHEZ.
No. 73-820.
Supreme Court of United States.
Argued January 14, 1975.
Decided March 3, 1975.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Paul L. Friedman argued the cause for the United States. On the brief were Solicitor General Bork, Assistant Attorney General Petersen, and Gerald P. Norton.
Joseph Beeler, by appointment of the Court, 419 U.S. 961, argued the cause for respondent. With him on the brief was Donald J. Martin.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.
NOTES
[*]  Sanford Jay Rosen and Melvin L. Wulf filed a brief for the Mexican American Legal Defense and Educational Fund et al. as amici curiae urging affirmance.